TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00437-CR




Carlos Gomez, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2044099, HONORABLE DON B. MORGAN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Carlos Gomez seeks to appeal from a judgment of conviction for attempted
possession of a controlled substance.  The trial court has certified that this is a plea bargain case and
Gomez has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule
25.2(d).
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 12, 2005
Do Not Publish